Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims priority to US 62/965,313 (filed 01/24/20).
	Claims 1-19 are pending.
	The Drawings filed 01/25/21 are approved by the examiner.
	No IDS has been filed in this application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The use of parenthesis in claims 1 and 2 is considered indefinite in that such allows for a dual claim interpretation.  Specifically, it is unclear is the compounds/stoichiometries recited in the parenthesis are required, or exemplary.  For examination interpretation, the examiner construes the recited formula (i.e. La2Zr2O7, LiNO3, Al(NO3)3 and Li7La3Zr2O14) as required to meet the claim limitations.
	Additionally, the claims are unclear as to the absence or presence of aluminum in the final product.  Specifically, the recited “forming a solid state mixture” step requires the addition of Al(NO3)3 precursor material to the other reactants, which are subsequently pyrolyzed to form the final cubic lithium lanthanum zirconate.  It appears from applicant’s disclosure (para 0003 and 0021) that such forms a final “aluminum-doped cubic lanthanum zirconate”, although such is not recited in the claims.  Clarification is required.
	Claims 1-19 are allowable over the prior art.
	Kumar et al (RSC Adv., 2016) discloses (Abstract):

    PNG
    media_image1.png
    732
    1492
    media_image1.png
    Greyscale

	While the reference teaches low temperature solid state synthesis, it does not disclose or fairly suggest the instantly recited precursors (i.e. La2Zr2O7, LiNO3, Al(NO3)3 and Li7La3Zr2O14) which are reacted to form a cubic garnet of the formula Li7La3Zr2O14.
	The remaining references cited on form PTO-892 are considered cumulative to the prior art above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 8, 2022